SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of principal executive offices) (Zip Code) (805) 692-5821 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of shares of common stock of the registrant outstanding as of August 12, 2010: 5,915,130 shares TABLE OF CONTENTS PART I.FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED INCOME STATEMENTS 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7 The financial statements included in this Form 10-Q should be read with reference to Community West Bancshares’ Annual Report on Form 10-K for the fiscal year ended December 31, 2009. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4. CONTROLS AND PROCEDURES 27 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4. (REMOVED AND RESERVED) 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 28 SIGNATURES 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COMMUNITY WEST BANCSHARES CONSOLIDATED BALANCE SHEETS ASSETS June 30, December31, (unaudited) (dollars in thousands) Cash and due from banks $ $ Federal funds sold 50 Cash and cash equivalents Time deposits in other financial institutions Investment securities available-for-sale, at fair value; amortized cost of $18,207 at June 30, 2010 and $17,367 at December 31, 2009 Investment securities held-to-maturity, at amortized cost; fair value of $19,388 at June 30, 2010 and $23,538 at December 31, 2009 Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Loans: Loans held for sale, at lower of cost or fair value Loans held for investment, net of allowance for loan losses of $13,837 at June 30, 2010 and $13,733 at December 31, 2009 Total loans Servicing rights Foreclosed real estate and repossessed assets Premises and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand $ $ Interest-bearing demand Savings Time certificates Total deposits Other borrowings Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, no par value; 10,000,000 shares authorized; 15,600 shares issued and outstanding Common stock, no par value; 10,000,000shares authorized;5,915,130 shares issued and outstanding Retained earnings Accumulated other comprehensive income, net Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes. 3 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED INCOME STATEMENTS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (dollars in thousands, except per share amounts) INTEREST INCOME Loans $ Investment securities Other 5 17 14 33 Total interest income INTEREST EXPENSE Deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES ) NON-INTEREST INCOME Other loan fees Gains from loan sales, net 92 58 Document processing fees Loan servicing, net 39 Service charges Other 50 34 91 61 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits Occupancy and equipment expenses FDIC assessment Professional services Advertising and marketing 78 80 Depreciation and amortization Loss on sale and write-down of foreclosed real estate and repossessed assets 97 Data processing Other operating expenses Total non-interest expenses (Loss) income before provision for income taxes ) ) ) (Benefit) provision for income taxes ) (5 ) ) NET (LOSS) INCOME $ ) $ $ ) $ ) Preferred stock dividends NET (LOSS) INCOME APPLICABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) (Loss) earnings per common share: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding See accompanying notes. 4 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Preferred Common Stock Retained Accumulated Other Comprehensive Total Stockholders’ Stock Shares Amount Earnings Income Equity (in thousands) BALANCES AT JANUARY 1, 2010 $ Stock option expense, recognized in earnings 10 10 Comprehensive income: Net loss ) ) Change in unrealized gain (loss) on securities available-for-sale, net ) ) Comprehensive income ) Preferred stock dividend ) ) BALANCES AT JUNE 30, 2010 $ See accompanying notes. 5 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Stock-based compensation 10 14 Net amortization of discounts and premiums for investment securities ) ) (Gain) loss on: Sale of foreclosed real estate and repossesses assets Sale of loans held for sale ) ) Loan originated for sale and principal collections, net Changes in: Servicing rights, net of amortization 66 Other assets ) Other liabilities 29 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of held-to-maturity securities - ) Purchase of available-for-sale securities ) ) Redemption (purchase) of Federal Home Loan Bank and Federal Reserve stock ) Principal pay downs and maturities of available-for-sale securities Principal pay downs and maturities of held-to-maturity securities Loan originations and principal collections, net ) ) Proceeds from sale of other assets acquired through foreclosure Net decrease in time deposits in other financial institutions 80 Purchase of premises and equipment, net ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Preferred stock dividends ) ) Amortization of discount on preferred stock, net of additional costs Net increase in demand deposits and savings accounts Net decrease in time certificates of deposit ) ) Proceeds from Federal Home Loan Bank and FRB advances Repayment of Federal Home Loan Bank and FRB advances ) ) Net cash (used in) provided by financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes 5 16 Supplemental Disclosure of Noncash Investing Activity: Transfers to other assets acquired through foreclosure $ $ See accompanying notes. 6 Table of Contents COMMUNITY WEST BANCSHARES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The interim consolidated financial statements reflect all adjustments and reclassifications that, in the opinion of management, are necessary for the fair presentation of the results of operations and financial condition for the interim period. The unaudited consolidated financial statements include Community West Bancshares (“CWBC") and its wholly-owned subsidiary, Community West Bank, N.A. ("CWB" or the “Bank”).CWBC and CWB are referred to herein as “the Company”.The accompanying unaudited condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and with the instructions to Form 10-Q and Article 8-03 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair statement have been reflected in the financial statements. However, the results of operations for the six-month period ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto of Community West Bancshares included in the Company's Annual Report on Form 10-K for the year ended December31, 2009. 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Provision and Allowance for Loan Losses – The Company maintains a detailed, systematic analysis and procedural discipline to determine the amount of the allowance for loan losses (“ALL”).The ALL is based on estimates and is intended to be adequate to provide for probable losses inherent in the loan portfolio.This process involves deriving probable loss estimates that are based on individual loan loss estimation, migration analysis/historical loss rates and management’s judgment. The Company employs several methodologies for estimating probable losses.Methodologies are determined based on a number of factors, including type of asset, risk rating, concentrations, collateral value and the input of the Special Assets group, functioning as a workout unit. The ALL calculation for the different major loan types is as follows: · SBA – A migration analysis and various portfolio specific factors are used to determine the required allowance for all non-impaired loans.In addition, the migration results are adjusted based upon qualitative factors.Qualitative factors include, but are not limited to, adjustments for existing economic conditions, past due trends and concentration exposure.Impaired loans are assigned a specific reserve based upon the individual characteristics of the loan. · Relationship Banking – Primarily includes commercial, commercial real estate and construction loans.A migration analysis and various portfolio specific factors are used to calculate the required allowance for all non-impaired loans. In addition, the migration results are adjusted based upon qualitative factors.Qualitative factors include, but are not limited to, adjustments for existing economic conditions, past due trends and concentration exposure. Impaired loans are assigned a specific reserve based upon the individual characteristics of the loan. · Manufactured Housing – The allowance is calculated on the basis of loss history and risk rating, which is primarily a function of delinquency.In addition, the loss history is adjusted based upon qualitative factors similar to those used for SBA loans and relationship banking. The Company determines the required ALL on a monthly basis.Any differences between estimated and actual observed losses from the prior month are reflected in the current period required ALL determination and adjusted as deemed necessary.The review of the adequacy of the allowance takes into consideration such factors as concentrations of credit, changes in the growth, size and composition of the loan portfolio, overall and individual portfolio quality, review of specific problem loans, collateral, guarantees and economic conditions that may affect the borrowers' ability to pay and/or the value of the underlying collateral.Additional factors considered include: geographic location of borrowers, changes in the Company’s product-specific credit policy and lending staff experience.These estimates depend on the outcome of future events and, therefore, contain inherent uncertainties. The Company's ALL is maintained at a level believed adequate by management to absorb known and inherent probable losses on existing loans.A provision for loan losses is charged to expense.The allowance is charged for losses when management believes that full recovery on the loan is unlikely.Generally, the Company charges off any loan classified as a "loss"; portions of loans which are deemed to be uncollectible; overdrafts which have been outstanding for more than 90 days; and, all other unsecured loans past due 120 or more days.Subsequent recoveries, if any, are credited to the ALL. 7 Table of Contents The Bank has a centralized appraisal management process that tracks and monitors appraisals, appraisal reviews and other valuations. The centralization focus is to ensure the use of qualified and independent appraisers capable of providing reliable real estate values in the context of ever changing market conditions. The review process is monitored to ensure application of the appropriate appraisal methodology, agreement with the interpretation of market data and the resultant real estate value. The process also provides the means of tracking the performance quality of the appraisers on the Bank’s approved appraiser list. Any loan evaluation that results in the Bank determining that elevated credit risk and/or default risk exists and also exhibits a lack of a timely valuation of the collateral or apparent collateral value deterioration is reappraised and reevaluated to determine the current extent of any change in collateral value and credit risk. A similar review process is conducted quarterly on all classified and criticized real estate credits to determine the timeliness and adequacy of the real estate collateral value. A detection of non-compliance is then addressed through a new appraisal or reappraisal and review. Foreclosed Real Estate and Repossessed Assets – Foreclosed real estate and other repossessed assets includes real estate and other repossessed assets and the collateral property is recorded at fair value at the time of foreclosure less estimated costs to sell.Any excess of loan balance over the fair value less costs to sell of the other assets is charged-off against the allowance for loan losses.Subsequent to the legal ownership date, management periodically performs a new valuation and the asset is carried at the lower of carrying amount or fair value.Operating expenses or income, and gains or losses on disposition of such properties, are recorded in current operations. Servicing Rights – The guaranteed portion of certain SBA loans can be sold into the secondary market.Servicing rights are recognized as separate assets when loans are sold with servicing retained and when any premium refund obligations have lapsed.Servicing rights are amortized in proportion to, and over the period of, estimated future net servicing income.The Company uses industry prepayment statistics and its own prepayment experience in estimating the expected life of the loans.Management evaluates its servicing rights for impairment quarterly.Servicing rights are evaluated for impairment based upon the fair value of the rights as compared to amortized cost.Fair value is determined using discounted future cash flows calculated on a loan-by-loan basis and aggregated by predominate risk characteristics.The initial servicing rights and resulting gain on sale are calculated based on the difference between the best actual par and premium bids on an individual loan basis. Income Taxes– The Company uses the asset and liability method, which recognizes a liability or asset representing the tax effects of future deductible or taxable amounts that have been recognized in the consolidated financial statements.Due to tax regulations, certain items of income and expense are recognized in different periods for tax return purposes than for financial statement reporting.These items represent “temporary differences.”Deferred income taxes are recognized for the tax effect of temporary differences between the tax basis of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.A valuation allowance is established for deferred tax assets if, based on weight of available evidence, it is more likely than not that some portion or all of the deferred tax assets may not be realized. The Company is subject to the provisions of ASC 740, “Income Taxes” (ASC 740).ASC 740 prescribes a more-likely-than-not threshold for the financial statement recognition of uncertain tax positions.ASC 740 clarifies the accounting for income taxes by prescribing a minimum recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.On a quarterly basis the Company evaluates income tax accruals in accordance with ASC 740 guidance on uncertain tax positions. Recent Accounting Pronouncements – In June 2009, amended ASC 860 “Transfers and Servicing”.ASC 860 eliminates the concept of a qualifying special purpose entity, creates more stringent conditions for reporting a transfer of a portion of a financial asset as a sale, clarifies other sale-accounting criteria, and changes the initial measurement of a transferor’s interest in transferred financial assets.ASC 860 applies to transfers of government-guaranteed portions of loans, such as those guaranteed by the Small Business Administration (“SBA”).In this regard, if the Bank transfers the guaranteed portion of an SBA loan at a premium, it is obligated by the SBA to refund the premium to the purchaser if the loan is repaid within ninety days of the transfer.Under ASC 860, this premium refund obligation is a form of recourse, which means that the transferred guarantee portion of the loan does not meet the definition of a participating interest for the ninety day period that the premium refund obligation exists.As a result, the transfer must be accounted for as a secured borrowing during this period.After the ninety day period, assuming the transferred guaranteed portion and the retained unguaranteed portion of the SBA loan now meet the definition of a participating interest, the transfer of the guaranteed portion can be accounted for as a sale if all of the conditions for sale accounting in ASC 860 are met.Essentially, ASC 860 delays recognition of the gain on the sale of an SBA loan at a premium for ninety days and precludes recognition of gain on loans sold at par.This amendment is effective for annual reporting periods beginning after November 15, 2009, and for interim periods therein.Adoption of ASC 860 did not have a material impact on the Company’s financial condition, results of operations or cash flows. 8 Table of Contents 2.INVESTMENT SECURITIES The amortized cost and estimated fair value of investment securities is as follows: June 30, 2010 (in thousands) Available-for-sale securities Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government agency: MBS $ $ $ ) $ U.S. Government agency: CMO 38 (9
